Citation Nr: 0819154	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cognitive disorder 
with memory loss to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1988 and from September 1989 to September 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  In April 2007, the veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Louisville RO before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the veteran's claims folder.  In July 2007, the 
Board remanded the case for further development.  The 
requested development has now been completed and the case has 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  After resolving all reasonable doubt in the veteran's 
favor, a cognitive disorder with memory loss as due to an 
undiagnosed illness has been shown to be causally or 
etiologically related to the veteran's military service 
during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for a cognitive disorder 
with memory loss as due to an undiagnosed illness have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
cognitive disorder with memory loss was a result of his 
service during the Gulf War.  Because the claim of service 
connection for a cognitive disorder with memory loss on 
appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a cognitive 
disorder with memory loss as due to an undiagnosed illness.  
As a preliminary matter, the Board notes that the veteran 
meets the definition of a Persian Gulf Veteran pursuant to 38 
C.F.R. § 3.317.  The veteran's military records document that 
he arrived in Saudi Arabia in September 1990 and that he 
received the Southwest Asia Service Medal and Kuwaiti 
Liberation Service Medal, which the Board finds is sufficient 
to establish the requisite service in this case.  38 C.F.R. 
§ 3.317(d)(1);(2).

As previously noted, the veteran is seeking service 
connection for a cognitive disorder with memory loss.  During 
his April 2007 hearing, the veteran testified that he began 
experiencing problems with his thinking and memory in 
approximately 1998 to 2000.  He added that he went to Dr. 
J.S. at VA when he began having problems with forgetting 
words.  Further, the veteran stated that he had problems with 
stuttering and stammering.  He also reported that he did not 
have any of these problems before entering the military.

Turning to the evidence of record, the Board notes that the 
evidence is in conflict regarding whether the veteran has a 
diagnosed illness, undiagnosed illness, or no disability at 
all related to his claimed condition.  However, after 
reviewing the claims file, the Board concludes that there is 
evidence indicating that the veteran has some degree of 
cognitive impairment.  In this regard, an April 2000 VA 
treatment entry showed that the veteran reported a mild 
memory loss one year after his return from service and had a 
borderline memory deficit.  A February 2002 VA brain spect, 
when compared with a 2000 brain spect, indicated 
neurodegenerative disease and there were abnormalities of the 
smaller left basal ganglia and decreased perfusion of the 
both thalami that had worsened since 2000.  This was noted to 
be a major abnormality.  Further, a July 2006 VA brain spect 
showed cerebral atrophy and when compared to an April 2003 
brain spect, the surface brain scingigraphy appeared to be 
decreased in the left lateral view.  

Additionally, neuropsychological reports from Dr. C.C.A. 
reflected that the veteran has significant cerebral 
dysfunction.  Dr. C.C.A.'s July 2001 neuropsychological 
report indicated probable subtle left parietal and left 
frontal dysfunction and some evidence of mild right 
hemispheric dysfunction involving frontal and subcortical 
areas.  Dr. C.C.A.'s May 2003 neuropsychological report 
indicated that the veteran's neuropsychological profile was 
relatively consistent with his prior evaluation and was 
suggestive of significant cerebral dysfunction involving 
subcortical areas as well as bilateral areas of the parietal 
and temporal lobes.  Dr. C.C.A.'s September 2006 report also 
found the veteran's neuropsychological status to be stable.  

Further, Dr. J.S.'s VA treatment records indicate that the 
veteran has cognitive impairment.  A January 2002 VA 
treatment entry authored by Dr. J.S. contained a diagnostic 
impression of questionable dementia with notations that the 
veteran had stuttering, eye twitching, and was unable to 
finish sentences at times.  In April 2003, Dr. J.S. provided 
a diagnostic impression of cognitive decline.  In December 
2004, Dr. J.S. had a diagnostic impression of organic brain 
syndrome with an onset after the Gulf War.  However, in March 
2006, he gave a diagnostic impression of organic brain 
syndrome of no diagnosed etiology.  Most recently in October 
2007, Dr. J.S. provided an assessment of undiagnosed 
cognitive impairment with a stable but impaired memory.  

The Board acknowledges the September 2006 VA neurological 
examination wherein the neurologist determined that the 
veteran's mental status appeared to be intact and the MRI 
that showed nothing intracranially to explain his symptoms as 
well as the September 2007 VA neurological examination 
wherein the same neurologist found that the veteran had 
normal mental status and memory function.  Moreover, the 
Board notes the neurologist's conclusion that based on his 
two examinations and the results of Dr. C.C.A.'s 
neuropsychometric tests, it was unlikely that the veteran had 
a cognitive disorder with memory loss due to an undiagnosed 
illness.  However, the Board attaches more probative weight 
to Dr. J.S.'s conclusions that the veteran does have 
cognitive impairment as he has treated the veteran in 
connection with his claimed condition since the late 1990s.  
Further, Dr. J.S. specifically noted that the veteran's 
cognitive impairment began after his service in the Gulf War.  
Although Dr. J.S. has provided a diagnosis for the veteran's 
symptomatology at times throughout his treatment of the 
veteran, the Board finds it significant that most recently in 
October 2007, he clarified that the veteran had undiagnosed 
cognitive impairment with impaired memory.  Importantly, Dr. 
J.S. added that the veteran had superior intelligence and 
consequently impairment of his baseline function was not 
necessarily noticeable by others or easily documented per 
examination, which could possibly explain the September 2006 
and September 2007 VA examination results.  

Moreover, the evidence suggests that the veteran's cognitive 
disorder has manifested to at least a degree of 10 percent.  
In this regard, in July 2001 Dr. C.C.A. concluded that the 
veteran's difficulties were sufficient to interfere with his 
functioning in everyday life.  Significantly, in March 2006 
Dr. J.S. also commented that the veteran's memory and 
cognitive functioning was negatively impacting his job.  
After rating these findings by analogy under 38 C.F.R. 
§ 4.130, Diagnostic Code 9327, other organic mental disorder, 
it appears that the veteran's symptomatology would warrant a 
compensable evaluation.  See 38 C.F.R. §§ 3.317(a)(5); 4.20.  

In sum, the Board concludes that there is at least an 
approximate balance of positive and negative evidence which 
indicates that the veteran has a chronic cognitive disorder 
of an undiagnosed etiology that has existed for at least six 
months that has manifested itself to at least a degree of 10 
percent.  Furthermore, there is no affirmative evidence that 
the veteran's cognitive disorder was not incurred during his 
service during the Persian Gulf War, was caused by a 
supervening condition, or was a result of his own willful 
misconduct.  38 C.F.R. § 3.317(c)(1),(3).  Therefore, after 
resolving all reasonable doubt in favor of the veteran, 
entitlement to service connection for a cognitive disorder 
with memory loss as due to an undiagnosed illness is granted.  
38 C.F.R. §§ 3.102, 3.317.  


ORDER

Entitlement to service connection for a cognitive disorder 
with memory loss as due to an undiagnosed illness is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


